Title: To James Madison from James Leander Cathcart, 4 March 1802
From: Cathcart, James Leander
To: Madison, James


					
						No. 2
						Sir
						Leghorn March 4th. 1802
					
					On the 31st. of Jany. the United States Ship Washington arrived here from Tunis and Naples & sail’d in a few days with all the merchant vessels under her convoy that were ready to depart. We have since heard of her safe arrival at Mersailles. The President has been thoroughly repair’d at Toulon & has sail’d for Gibraltar, I presume to await the arrival of the other squadron which we expect hourly. Mr. Eaton arrivd in the Washington & remain’d here until the 28th. of Feby. He touches at Naples to determine a point of some importance full details of which is forwarded by him to the department of State by this conveyance. He proceeds from thence direct to Tunis. The day before his departure from Leghorn he recd. letters from Mr. Turner Surgeon of the Philadelphia whom he left encharged with our affairs at Tunis which inform’d him that no alteration had taken place since his departure from his Post
					Enclosed I send you copys of the latest intelligence from Tripoli; I shall offer no comment at present but beg leave to observe that we have been fortunate beyond precedent or our most sanguine expectations. The very elements seem to have declared in our favor, & if government thinks proper to decree the destruction of Tripoli for the iniquity of their Bashaw, never did, & probably never will so favorable an opportunity present itself.
					The Swedish Rear Admiral Cederstroëm arrived here some days since. He had been at Toulon to consult with Comodore Dale. The result I am not inform’d, but from the circumstance of his taking onboard here a large quantity of cash I presume he will act similar to the Danes. In anxious expectation to receive instructions from the President, I beg leave to subscribe myself very respectfully Sir Yr. most Obnt. Hble Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
